Luis Felepe Huggins v. State of Maryland, No. 59, September Term 2021. Opinion by
Gould, J.

SUPPRESSION OF EVIDENCE – OBJECTION AT TRIAL

The right to appeal the denial of a motion to suppress evidence is not waived if the
defendant does not object to the admission of the relevant evidence at trial. The right is
not waived whether the defendant remains silent or affirmatively states there is no
objection.
 Circuit Court for Howard County
 Case No.: C-13-CR-19-000521
 Argued: May 5, 2022

                                                                                    IN THE COURT OF APPEALS

                                                                                            OF MARYLAND

                                                                                                 No. 59

                                                                                         September Term, 2021


                                                                                       LUIS FELEPE HUGGINS

                                                                                                   v.

                                                                                       STATE OF MARYLAND


                                                                                   Fader, C.J.
                                                                                   Watts
                                                                                   Hotten
                                                                                   Booth
                                                                                   Biran
                                                                                   Gould
                                                                                   Eaves,

                                                                                                  JJ.


                                                                                          Opinion by Gould, J.


                                                                                           Filed: July 7, 2022




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                       2022-08-11 10:26-04:00




Suzanne C. Johnson, Clerk
      On February 27, 2019, Luis Felepe Huggins was indicted in the Circuit Court for

Howard County on charges of possessing a regulated firearm after having been convicted

of a crime of violence and other related crimes. Mr. Huggins moved to suppress the gun

and the loaded magazine that police recovered inside a closed overnight bag while

conducting a warrantless search of Mr. Huggins’s hotel room. After an evidentiary

hearing, the Honorable Timothy J. McCrone denied the motion to suppress.

      The State filed a superseding indictment under a new case number to add additional

charges. Mr. Huggins renewed his motion to suppress in the new case. This time, the

motion to suppress was heard by the Honorable Richard S. Bernhardt. At the hearing on

the motion, defense counsel explained that the motion had been argued and denied in the

case filed under the original indictment and that Mr. Huggins renewed the motion under

the new case number only to ensure that the denial of the motion to suppress was preserved

for appeal. Judge Bernhardt understood, explaining:

      Now, my reading of the two indictments, it seems to me that the motion that
      was litigated in front of Judge McCrone is precisely the same motion that is
      before this Court. The new counts on the superseding indictment don’t
      impact the motion, doesn’t create any legal arguments that weren’t available
      before, doesn’t include any evidence that wasn’t available before, doesn’t
      include any witnesses that weren’t relevant before. The new counts have
      nothing to do with the motion. That’s the way I looked at it.

      Judge Bernhardt further explained that “for judicial economy, it makes sense to just

incorporate the old motion,” and that he “wouldn’t rehear it because we’re just not going

to do do-overs unless there’s a reason for it, a unique reason for it.” Judge Bernhardt

suggested that defense counsel scan the transcript from the prior motions hearing and have
it incorporated into the record. Defense counsel agreed to do so but emphasized that Mr.

Huggins was preserving his objections from the original motion. The State agreed.

      Judge Bernhardt directly addressed Mr. Huggins to make sure he understood what

was happening:

      THE COURT: What’s being agreed to by your attorney and the State’s
      attorney today is, instead of just having a brand-new hearing, bringing
      witnesses in and starting all over again, we’re going to take a transcript that’s
      a full and complete transcript of the motion before Judge McCrone. Mr.
      Clerk will scan it in, and it’ll be incorporated by agreement into the record
      of this case. In other words, that will be the Motion for Suppression in this
      case. By agreement, six exhibits that were presented before Judge McCrone
      will become part of this record, too. So if you are found guilty in this case,
      the Appellate Courts will have a transcript to read. I mean, a transcript is a
      transcript.

      THE DEFENDANT: Right.

      THE COURT: They’ll have this transcript to read which will be the entire
      hearing before Judge McCrone and they’ll have the same exhibits to look at.
      In other words, [it] seems to me that they’ll be in the same position that they
      would have been had you been found guilty in the first case and then you
      appealed it. Have I made myself clear to you?

      THE DEFENDANT: Yeah, I understand.

      As they waited for the transcript to be scanned, Judge Bernhardt stated:

      [W]hat [defense counsel is] doing now, the Public Defender’s Office, I did
      that for like fifteen years, most of it in this county. And what I say is – you
      know, I don’t know anything about your case beyond what I’ve seen in court.
      I don’t know about your conversations with her nor am I asking. None of
      my business. But many times, the motion litigation is the most important part
      of a case. I mean, I would have guys where stuff is in their pocket. There’s
      no doubt. Everyone knows the stuff was in their pocket and nobody’s
      disputing that stuff was in their pocket. The real question is, when the police
      officer’s hand went in his pocket, was that okay? So, we’d litigate motions
      and if I won, I won. Good for us. The stuff is suppressed. The jury gets
      hung. If I lost, well, then I lost. But you can’t plead guilty and have an
      appeal.


                                             2
                                        *** *** ***

               And the value to the Defendant is that the Appellate issue, whether
       or not the suppression ruling by the judge was right, is preserved and you
       can appeal it . . . .

       The transcript and all exhibits from the motion filed in the first case were admitted

and then incorporated into the record. No additional argument was heard.

       During Mr. Huggins’s subsequent trial, the police officer testified about his search

of the overnight bag, and the items found therein—the handgun, pictures of the handgun,

and the gun’s magazine—were admitted into evidence. As each was offered into evidence,

defense counsel stated: “No objection.”

       Mr. Huggins was convicted of first-degree assault, use of a firearm during the

commission of a crime of violence, possession of a regulated firearm after having been

convicted of a crime of violence, and possession of ammunition after having been

prohibited from possessing a regulated firearm.

       Mr. Huggins appealed, arguing in part that the circuit court erred in denying his

motion to suppress. In an unreported opinion, the Court of Special Appeals sua sponte

considered whether Mr. Huggins had waived this argument. Luis Felepe Huggins v. State,

No. 816, Sept. Term 2020, 2021 WL 4893362 (filed Oct. 20, 2021). Relying primarily on

Jackson v. State, 52 Md. App. 327 (1982), Erman v. State, 49 Md. App. 605 (1981), and

Brice v. State, 225 Md. App. 666 (2015), the Court concluded that Mr. Huggins had waived

his right to appeal the denial of his suppression motion, stating:

       In short, if a court denies a motion to suppress and the defendant says nothing
       at all when the State moves to introduce the challenged evidence at trial, the


                                              3
       defendant has preserved an objection to the denial of the motion to suppress.
       Jackson v. State, 52 Md. App. at 331. If, on the other hand, the court denies
       a motion [to] suppress and the defendant affirmatively states that the defense
       has no objection to the introduction of the challenged evidence at trial, the
       defendant has waived the objection to the denial of the motion to suppress.
       Erman v. State, 49 Md. App. at 630.

       The Honorable Daniel A. Friedman filed a concurring opinion. Concluding he was

bound by that Court’s decision in Jackson, 52 Md. App. 327, Judge Friedman concurred

in the result, but wrote separately to emphasize his belief that Mr. “Huggins has a strong

claim that the warrantless search of his closed bag found in his hotel room was

unconstitutional[,]” which could not be raised until post-conviction. Judge Friedman

opined that this inequitable result “ought to be rectified by modifying the Rule or

reevaluating that aspect of Jackson.”

       Mr. Huggins filed a petition for certiorari, which we granted. Huggins v. State, 477

Md. 381 (2022).

       Mr. Huggins presents us with two questions:

       1. Did the Court of Special Appeals err by raising and deciding, on its own
          initiative, that Petitioner waived his objection to the denial of his motion to
          suppress where the State did not argue waiver on appeal?

       2. If a pretrial motion to suppress is heard and denied and at trial when the evidence
          is offered by the State defense counsel says “no objection,” does counsel’s
          statement constitute a waiver, so that the issue is not preserved for review?

       We hold that Mr. Huggins did not waive his right to appeal the suppression ruling,

and we therefore vacate the judgment of the Court of Special Appeals and remand this case

to that Court for consideration of Mr. Huggins’ appeal on the merits. As a result, we do

not address his first question.



                                             4
                                       DISCUSSION

                                  The Parties’ Contentions

       Embracing the plain language of Maryland Rule 4-252(h)(2)(C),1 Mr. Huggins

argues that the denial of his motion to suppress the evidence was binding at trial and the

search and seizure issue was preserved for appeal. He contends that his trial counsel’s “no

objection” to the State’s offer of each item into evidence did not speak to the claim

previously adjudicated at the suppression hearing, but instead simply informed the court

that Mr. Huggins had no evidentiary objection to the admission of the evidence. Thus, he

argues, the Court of Special Appeals erred in finding that “no objection” constituted a

waiver of the search and seizure issue.

       In response, the State adopts the gist of the Court’s analysis. The State does not

dispute that Mr. Huggins properly preserved the search and seizure issue under Rule 4-252.

Indeed, the State observes that the issue would have remained preserved under Rule 4-252

had defense counsel kept silent as each item was offered and admitted. But because defense

counsel instead represented, without prompting by the court, that Mr. Huggins had “no

objection,” the State maintains that Mr. Huggins affirmatively waived the issue. Claiming

that the Court properly applied waiver law, the State contends that defense counsel “had


       1
           Rule 4-252(h)(2)(C) provides:

              If the court denies a motion to suppress evidence, the ruling is binding
              at the trial unless the court, on the motion of a defendant and in the
              exercise of its discretion, grants a supplemental hearing or a hearing de
              novo and rules otherwise. A pretrial ruling denying the motion to
              suppress is reviewable on a motion for a new trial or on appeal of a
              conviction.

                                               5
not alerted the trial court that she intended to say ‘no objection’ in front of the jury while

nevertheless preserving the suppression hearing claims.”

       As did the Court of Special Appeals, the State claims support for its position in

Erman v. State, 49 Md. App. 605 (1981), Jackson v. State, 52 Md. App. 327 (1982), and

Brice v. State, 225 Md. App. 666 (2015). The State also cites to numerous Maryland

appellate decisions, including our more recent opinion in Lopez-Villa v. State, 478 Md. 1,

19 (2022),2 in which this Court found that defense counsel’s failure to object to the denial

of voir dire questions resulted in a waiver of the issue. According to the State, these cases

reflect Maryland’s settled law on affirmative waiver and support the waiver finding made

here by the Court of Special Appeals.

               Standard of Review and Canons of Statutory Interpretation

       Rule 4-252 governs motions to exclude evidence obtained by unlawful means,

including, as relevant here, unlawful search and seizure. On the other hand, Rule 4-323

applies generally to objections to evidentiary rulings at trial as well as other rulings and

orders. As will be seen below, these two Rules seemingly contradict each other in their

application to the evidence at issue here. Our task, therefore, is to determine the most

sensible application of these Rules in the present context. These are inherently legal issues




       2
         The State cited to Lopez-Villa v. State, 478 Md. 1 (2022); State v. Stringfellow,
425 Md. 461 (2012); Gilchrist v. State, 340 Md. 606 (1995); Booth v. State, 327 Md. 142
(1992); State v. Magwood, 290 Md. 615 (1981); Logan v. State, 289 Md. 460 (1981);
Canter v. State, 220 Md. 615 (1959); Brice v. State, 225 Md. App. 666 (2015); Choate v.
State, 214 Md. App. 118 (2013); and Couser v. State, 36 Md. App. 485, 497 (1977), aff’d,
282 Md. 125 (1978).

                                              6
that we review without deference. Williams v. State, 478 Md. 99, 131 (2022); Won Bok

Lee v. Won Sun Lee, 466 Md. 601, 619 (2020).

       The canons of construction we use to interpret the rules are the same ones that guide

our construction of statutes. Grade v. State, 431 Md. 85, 102 (2013). Only a few of those

canons come into play here. Our goal is to understand and implement the drafter’s

intent. See Stoddard v. State, 395 Md. 653, 661 (2006). We start with the statute’s plain

language which, if clear and unambiguous, will be enforced as written. Id. at 661. We

examine the plain language of the text “within the context of the statutory scheme to which

it belongs[.]” Aleman v. State, 469 Md. 397, 421, cert. denied, ___ U.S. ____, 141 S. Ct.

671 (2020). We look to harmonize statutes that apply to the same subject matter. Harvey

v. Marshall, 389 Md. 243, 271 (2005). And we try to avoid interpretations that defy

common sense or are otherwise illogical or unreasonable. Beyer v. Morgan State Univ.,

139 Md. App. 609 (2001), 631, aff’d, 369 Md. 335 (2002). With these principles guiding

our way, we turn now to the task at hand.

                               Maryland Rules 4-252 and 4-323

       Maryland Rule 4-252 governs motions practice in criminal matters.3 Subsection (a)

identifies five issues that “shall be raised by motion in conformity with this Rule and if not



       3
           This Rule provides, in relevant part:

       (a) Mandatory Motions. In the circuit court, the following matters shall be
       raised by motion in conformity with this Rule and if not so raised are waived
       unless the court, for good cause shown, orders otherwise:
          (1) A defect in the institution of the prosecution;


                                               7
   (2) A defect in the charging document other than its failure to show
   jurisdiction in the court or its failure to charge an offense;
   (3) An unlawful search, seizure, interception of wire or oral
   communication, or pretrial identification;
   (4) An unlawfully obtained admission, statement, or confession; and
   (5) A request for joint or separate trial of defendants or offenses.
(b) Time for Filing Mandatory Motions. A motion under section (a) of this
Rule shall be filed within 30 days after the earlier of the appearance of
counsel or the first appearance of the defendant before the court pursuant
to Rule 4-213(c), except when discovery discloses the basis for a motion, the
motion may be filed within five days after the discovery is furnished.

                                      ***

(e) Content. A motion filed pursuant to this Rule shall be in writing unless
the court otherwise directs, shall state the grounds upon which it is made, and
shall set forth the relief sought. A motion alleging an illegal source of
information as the basis for probable cause must be supported by precise and
specific factual averments. Every motion shall contain or be accompanied by
a statement of points and citation of authorities.
(f) Response. A response, if made, shall be filed within 15 days after service
of the motion and contain or be accompanied by a statement of points and
citation of authorities.
(g) Determination.
   (1) Generally. Motions filed pursuant to this Rule shall be determined
   before trial and, to the extent practicable, before the day of trial, except
   that the court may defer until after trial its determination of a motion to
   dismiss for failure to obtain a speedy trial. If factual issues are involved in
   determining the motion, the court shall state its findings on the record.

                                      ***

(h) Effect of Determination of Certain Motions.

                                      ***

  (2) Suppression of Evidence.
     (A) If the court grants a motion to suppress evidence, the evidence shall
     not be offered by the State at trial, except that suppressed evidence may
     be used in accordance with law for impeachment purposes. The court
     may not reconsider its grant of a motion to suppress evidence unless


                                        8
so raised are waived unless the court, for good cause shown, orders otherwise[.]” These

five issues include defects in the proceedings and the lawfulness of the State’s method of

obtaining evidence from the defendant. See id. The lawfulness of a search and seizure is

one such issue. Rule 4-252(a)(3).

       A defendant claiming an unlawful search and seizure must file a pretrial motion in

conformity with this Rule, and as noted above, the failure to do so results in a waiver of

the issue. Rule 4-252(a)(3), (g)(1). Unless the court permits otherwise, such motions must

be in writing and filed within 30 days after the earlier of either defense counsel’s entry of

appearance or the defendant’s first court appearance under Rule 4-213(c). Rule 4-252(b),

(e). The motion must “state the grounds upon which it is made, and shall set forth the relief


            before trial the State files a motion for reconsideration based on (i)
            newly discovered evidence that could not have been discovered by due
            diligence in time to present it to the court before the court’s ruling on
            the motion to suppress evidence, (ii) an error of law made by the court
            in granting the motion to suppress evidence, or (iii) a change in law.
            The court may hold a hearing on the motion to reconsider. Hearings
            held before trial shall, whenever practicable, be held before the judge
            who granted the motion to suppress. If the court reverses or modifies
            its grant of a motion to suppress, the judge shall prepare and file or
            dictate into the record a statement of the reasons for the action taken.
            (B) If the State appeals a decision of the trial court granting a motion to
            suppress evidence in a case in which the defendant is charged with a
            crime of violence as defined in Code, Criminal Law Article, § 14-101,
            the court may release the defendant on any terms and conditions that
            the court considers appropriate or may order the defendant remanded
            to custody pending the outcome of the appeal.
            (C) If the court denies a motion to suppress evidence, the ruling is
            binding at the trial unless the court, on the motion of a defendant and
            in the exercise of its discretion, grants a supplemental hearing or a
            hearing de novo and rules otherwise. A pretrial ruling denying the
            motion to suppress is reviewable on a motion for a new trial or on
            appeal of a conviction.

                                             9
sought.” Rule 4-252(e). Motions must also be supported with “a statement of points and

citation of authorities.” Id.

       It is not surprising, given its potential for legal and factual complexity as well as its

potentially outcome-determinative nature, that the search and seizure issue must be raised

and decided before trial.4 Rule 4-252(g)(1). When the motion turns on the resolution of

factual issues, the court “shall state its findings on the record.” Id.


       4
          That wasn’t always the case. Prior to a 1977 change in the predecessor to Rule 4-
252, motions claiming unlawful search and seizure were not included among the motions
that were required to be filed before trial. See, e.g., Rule 725 b (1975). Effective July 1,
1977, the Rule was amended to include claims of unlawful search and seizure among the
list of such mandatory pretrial motions. Rules Order dated January 31, 1977; FIFTY-THIRD
REPORT OF THE STANDING COMMITTEE ON RULES OF PRACTICE AND PROCEDURE, 3 Md.
Reg. 8, 16.
         But the momentum in that direction had been building for about a decade. In
Farrow v. State, 233 Md. 526, 532-33 (1964), this Court explained why pretrial motions
of this sort should be determined before trial:

       We note that in many cases coming before this Court where the lawfulness
       of an arrest and of a search incidental thereto are at issue, direct evidence to
       show the basis upon which the arresting officers acted either is not offered at
       all, or is alluded to guardedly as “information received” or in some other and
       equally uninformative manner (doubtless designed to avoid an objection that
       it is hearsay), or is actually excluded as hearsay. On the question of the guilt
       or innocence of the defendant it clearly is hearsay and hence is inadmissible;
       but on the issues of probable cause and the lawfulness of arrest and of the
       admissibility of evidence obtained through any search made in connection
       with the arrest, such testimony, even if hearsay, is directly relevant and is
       admissible.
       Therefore, the determination of the admissibility of evidence which is
       dependent upon the lawfulness of an arrest should be made by the trial judge
       as a preliminary matter quite apart, of course, from the question of the guilt
       or innocence of the accused; and if the case is being tried before a jury, such
       a matter should be heard out of the presence of the jury. Such a question may
       be raised before trial by a motion to exclude any evidence claimed to have
       been improperly obtained.


                                              10
       If the court grants the motion to suppress, the State has the right to take an immediate

appeal. Rule 4-252(h)(2)(B). On the other hand, a denial of the motion to suppress “is

binding at the trial unless the court, on the motion of a defendant and in the exercise of its

discretion, grants a supplemental hearing or a hearing de novo and rules otherwise.” Rule

4-252(h)(2)(C). The denial is also reviewable “on appeal of a conviction.” Id.

       As the plain meaning of its text confirms, Rule 4-252 applies to issues that do not

lend themselves to quick, on-the-spot rulings in the presence of the jury and is instead

designed to facilitate fair consideration and orderly resolution of suppression motions

before trial. Sinclair v. State, 444 Md. 16, 28-29 (2015); Long, 343 Md. at 668 (explaining




Id.
       After Farrow, in February 1964, the Court of Appeals Standing Committee on Rules
of Practice and Procedure (the “Rules Committee”) “determined that the contents of a rule
regulating motions to suppress evidence resulting from an illegal search or seizure should
be referred to the Subcommittee on Chapter 700.” Long v. State, 343 Md. 662, 669-70
(1996) (citing Rules Committee Minutes, Feb. 21, 1964 (“1964 Committee Minutes”), at
6). The “committee asked the subcommittee ‘whether or not the rule should prohibit
reconsideration of a motion on the same grounds by the trial judge after [a] pre-trial ruling
by another judge.’” Id. at 670 (quoting 1964 Committee Minutes, at 7). Ultimately, in
1965, the Rules Committee proposed adopting Rule 729, which

       [was] designed to spell out the right of a defendant to challenge the use of
       property alleged to have been obtained through an unlawful search or seizure,
       and especially to preserve the defendant’s right to have an adverse ruling
       there-on preserved for the Court of Appeals without the necessity of
       objecting to the introduction of the alleged incompetent evidence at the trial.
       To do so would, in some cases, result in the admissibility of hearsay
       evidence, especially in cases where it is claimed by the defendant that he was
       arrested without probabl[e] cause . . . .

TWENTY-FOURTH REPORT OF THE STANDING COMMITTEE ON RULES, at 2-3, 17-21 (1965).
This Court declined to adopt the Rule until 1967, when it was adopted without change.
Long, 343 Md. at 670.

                                              11
that Rule 4-252 was drafted “in response to this Court’s desire that evidentiary rulings on

the suppression of evidence be made before trial[]”).

       In contrast, objections to the admission of evidence and any other rulings at trial are

governed by a different rule, Rule 4-323.5 Under this Rule, objections to the admission of




       5
           Rule 4-323 provides, in pertinent part:

       (a) Objections to Evidence. An objection to the admission of evidence shall
       be made at the time the evidence is offered or as soon thereafter as the
       grounds for objection become apparent. Otherwise, the objection is waived.
       The grounds for the objection need not be stated unless the court, at the
       request of a party or on its own initiative, so directs. The court shall rule upon
       the objection promptly. When the relevancy of evidence depends upon the
       fulfillment of a condition of fact, the court may admit the evidence subject
       to the introduction of additional evidence sufficient to support a finding of
       the fulfillment of the condition. The objection is waived unless, at some time
       before final argument in a jury trial or before the entry of judgment in a court
       trial, the objecting party moves to strike the evidence on the ground that the
       condition was not fulfilled.
       (b) Continuing Objections to Evidence. At the request of a party or on its
       own initiative, the court may grant a continuing objection to a line of
       questions by an opposing party. For purposes of review by the trial court or
       on appeal, the continuing objection is effective only as to questions clearly
       within its scope.
       (c) Objections to Other Rulings or Orders. For purposes of review by the trial
       court or on appeal of any other ruling or order, it is sufficient that a party, at
       the time the ruling or order is made or sought, makes known to the court the
       action that the party desires the court to take or the objection to the action of
       the court. The grounds for the objection need not be stated unless these rules
       expressly provide otherwise or the court so directs. If a party has no
       opportunity to object to a ruling or order at the time it is made, the absence
       of an objection at that time does not constitute a waiver of the objection.

                                             ***


                                              12
evidence at trial must be made when the evidence is offered for admission.6 Rule 4-323(a).

Unless the court or the other party requests an explanation, saying “objection” is enough

to preserve the issue for appeal, and the court must make a prompt ruling. Id. This Rule

is, therefore, designed for on-the-spot objections and rulings.7 The failure to timely object

results in a waiver. Id.

                           Harmonizing Rules 4-252 and 4-323

       The potential inconsistency in the application of these two Rules to the present case

is readily apparent. Mr. Huggins complied with Rule 4-252 by filing a timely pretrial

motion to suppress evidence recovered from the search and seizure. Under the plain

language of that Rule, therefore, nothing more was required of him to preserve the issue

for appeal—Rule 4-252 had completed its work, and the evidentiary baton was passed to

Rule 4-323. Yet, under Rule 4-323, the failure to object to the admission of that same


       6
         This requirement is consistent with Rule 5-103(a)(1), which provides: “In case the
ruling is one admitting evidence, a timely objection or motion to strike appears of record,
stating the specific ground of objection, if the specific ground was requested by the court
or required by rule[.]”
       7
         Of course, not all evidentiary issues are suited for such expeditious handling,
which is why experienced trial counsel will move in limine for a ruling on a complicated
issue before it comes up at trial. In doing so, the parties’ counsel can fully brief or explain
their position outside of the presence of the jury and give the court sufficient time to
consider the matter in making a ruling, thereby minimizing interruptions during the trial.
It is important to note that if the court denies the motion in limine to exclude evidence, the
party seeking its exclusion must still object when the evidence is offered for admission at
trial. Reed v. State, 353 Md. 628, 643 (1999). An objection is required to let the court
know that the party still believes the evidence should be excluded, and gives the court the
opportunity to make a more informed decision with the benefit of the evidence adduced
since the initial ruling. Id. This requirement to renew the objection is another way in which
the objections contemplated under Rule 4-252(a) differ in kind from those required under
Rule 4-323(a).

                                              13
evidence would—based on its plain text—seemingly result in a waiver of any objections.

The task, therefore, is to harmonize these Rules if possible.

       The simple answer is that the relevant subsections of these two Rules address

different and mutually exclusive grounds for objecting: Rule 4-252(a) applies to motions

that must be filed and resolved pretrial, including claims of unlawful search and seizure,

and Rule 4-323(a) applies to any other grounds for objecting to the admission of such

evidence. This explains why the State is correct that defense counsel could have remained

silent when the evidence was offered at trial without waiving the right to appeal the search

and seizure issue. That is, because objections based on unlawful search and seizure are

governed by Rule 4-252(a), and not Rule 4-323(a), the waiver mandated under the latter

for failing to object—that is, remaining silent—does not apply. Where the State goes

astray, however, is in its contention that Mr. Huggins’ counsel’s unprompted response of

“no objection” produced a different and more drastic consequence than mere silence—

namely, waiver of the search and seizure issue.

       Waiver means the “knowing and intelligent relinquishment” of a right, which here

would be Mr. Huggins’ right to appellate review of the unlawful search and seizure issue.

Carbaugh v. State, 294 Md. 323, 327-28 (1982); State v. Rich, 415 Md. 567, 580 (2010).

The determination whether a waiver exists depends on the specific context of each case.

Smith v. State, 375 Md. 365, 380 (2003); Abeokuto v. State, 391 Md. 289, 318 (2006).

       To put this matter in proper context, there are two foundational principles we should

keep in mind. The first is that judges presumably know and properly apply the law.

Christian v. Maternal-Fetal Med. Assocs. of Md., LLC, 459 Md. 1, 28 (2018).


                                             14
       The second is that the purpose behind Rule 4-323’s requirement of timely objections

is to “prevent[] unfairness and requir[e] that all issues be raised in and decided by the trial

court[.]” Conyers v. State, 354 Md. 132, 150 (1999). A trial judge is not a mind reader. If

a party wants the court to take a specific action—here, the exclusion of evidence—it needs

to make its position known. It makes no sense to say that the trial judge erred in admitting

a piece of evidence if the judge wasn’t asked to exclude it in the first place. See Lopez-

Villa, 478 Md. at 13 (“Without a contemporaneous objection or expression of

disagreement, the trial court is unable to correct, and the opposing party is unable to

respond to, any alleged error in the action of the court.”).

       The trial court knows that under Rule 4-252, a claim of unlawful search and seizure

has either been adjudicated or waived before the case gets to trial. The court would

therefore operate under the assumption that defense counsel is likewise aware of this. State

v. Chaney, 375 Md. 168, 181 (2003) (“Judges, lawyers and laymen alike are all presumed

to know the law regardless of conscious knowledge or lack thereof, and are presumed to

intend the necessary and legitimate consequences of their actions in its light . . . .” (quoting

Samson v. State, 27 Md. App. 326, 334 (1975))); Benik v. Hatcher, 358 Md. 507, 532

(2000) (discussing how everyone is “presumed to know” pertinent laws regulating their

“actions and omissions”).

       The court also understands that to raise the issue of unlawful search and seizure at

trial, defense counsel must do one of two things, depending on whether there had been a

prior Rule 4-252 motion to suppress. If no prior motion had been filed, the defendant

would have to move for relief from the timing and procedural requirements of Rule 4-


                                              15
252(a), on a showing of “good cause[.]” See Rule 4-252(a); see also Sinclair, 444 Md. at

29 (“A deviation from [Rule 4-252’s] requirements must be justified by ‘good cause.’”).

But, if a prior Rule 4-252 motion had been filed, the defendant would have to make a

motion for a supplemental or de novo hearing under Rule 4-252(h)(2)(C). In either case,

the court understands that although the single word “objection” ordinarily suffices to

preserve the issue for appeal under Rule 4-323, defense counsel must do more than say

“objection” if it wants the court to first consider or revisit the search and seizure issue at

trial.8

          In that context, therefore, defense counsel’s “objection” at trial communicates to the

judge that the defendant is asking the court to exclude the evidence, not based on a search

and seizure issue, but rather on some other basis—one for which the single word

“objection” ordinarily suffices under Rule 4-323(a) to preserve the issue for appeal. That

being the case, the inverse is likewise true: if at the time that evidence is offered at trial

defense counsel responds with “no objection,” the court would understand that the

defendant is merely not asking to exclude the evidence on some other ground. Put simply,

there would be no reason for the court to interpret “no objection” as referring to the waiver

of a perfectly viable and fully preserved appellate issue, particularly when there would be

no discernible benefit to the defendant in doing so.




          8
        Under Rule 4-323(a), the objecting party must provide the basis of his objection if
requested by the court or the other party. Otherwise, “objection” alone preserves the issue
for appeal. See id.

                                                16
       So too here. Mr. Huggins’ pretrial motion to suppress was denied. Mr. Huggins

did not move for a supplemental or de novo hearing on the motion to suppress. That issue

was taken off the table and preserved well before trial, and the ruling remained binding at

trial. So, when considered in the appropriate context, defense counsel’s response of “no

objection” referred only to the objections then in play—those contemplated by Rule 4-

323.9 Under these circumstances, we see no cogent basis on which to conclude that defense

counsel’s response of “no objection” was intended by defense counsel or would have been

reasonably understood by the court as a voluntary relinquishment of the fully preserved

right to judicial review of the search and seizure issue.10


       9
         We can perceive no strategic benefit to waiving the search and seizure issue in this
context. The evidence recovered by the police from that search was the State’s case—with
those items excluded, the State’s case would have been substantially, if not entirely, gutted.
The State speculates that because the defense’s theory was that there was no physical
evidence linking Mr. Huggins to the gun, perhaps defense counsel said “no objection” to
impress upon the jury that he was not concerned about the gun. But that only undermines
the State’s position. The issue is whether “no objection” constituted an intentional
relinquishment of the right to appeal the search and seizure issue. Defense counsel did not
have to waive the search and seizure issue to convey nonchalance to the jury about the gun,
but defense counsel did have to waive all other objections to do so. So if the State’s
speculation about defense counsel’s motive for saying “no objection” is correct, then it
provides yet more context that militates against a waiver.
       10
           For similar reasons, it makes no difference whether Mr. Huggins’ counsel’s
response of “no objection” was made voluntarily or was prompted by the court. When
evidence is offered for admission, some judges directly ask counsel if there is an objection,
which would plainly appear in the transcript, and some judges ask the same question
through non-verbal cues, which would not necessarily be reflected in the transcript. And,
some trial attorneys, knowing that the court expects to hear from defense counsel if there
is or is not an objection, will not wait for the court to ask before stating the defendant’s
position. So, although the State contends that defense counsel was not prompted by the
court, we are not so sure that such a conclusion can be drawn from the transcript, or that it
would matter. Far more significant is that because the search and seizure issue had been


                                              17
         We are not persuaded otherwise by the cases on which the State relies. The State

argues that the Court of Special Appeals correctly applied its two prior cases in finding a

waiver here: Erman v. State, 49 Md. App. 605 (1981) and Jackson v. State, 52 Md. App.

327 (1982).      In Erman, the defendant moved to suppress his prior statement to

investigating detectives, which the court denied. 49 Md. App. at 630. At trial, the

defendant’s counsel said “no objection” when the State sought to put the statement into

evidence. Id. On appeal, the defendant argued that the admission of his statement was

reversible error. Id. at 609. The Court disposed of that argument “for both technical and

substantive reasons.” Id. at 630. The technical reason was that the defendant specifically

told the court that he had no objection to the admission of the statement. Id. But, as Mr.

Huggins points out, the Court in Erman did not mention, let alone analyze, the two relevant

rules.    And the waiver finding in Erman was gratuitous because the Court did, in fact,

address the merits. Id. Thus, the Court’s opinion in Erman does not move us from our

contrary conclusion.

         In Jackson, the defendant sought to suppress a knife and identification testimony

offered by the victim. 52 Md. App. at 330. In finding a waiver of that argument, the Court

acknowledged “that whenever a motion is filed seeking to suppress one of the types of

evidence specified in Rule [4-252(a)], the lower court’s ruling on the motion is, by virtue

of Rule [4-252(h)(2)(C)], preserved for appellate review, even if no contemporary

objection is made at trial.” Id. at 331. However, based solely on its ruling in Erman, and


resolved pretrial, the only issue on the table was whether Mr. Huggins had any other basis
to object.

                                            18
without any further elaboration, the Court went on to state that “if a pretrial motion is

denied and at trial appellant says he has no objection to the admission of the contested

evidence, his statement effects a waiver[.]” Id. at 332. Thus, Jackson likewise does not

inform our analysis.11


       11
           Interestingly, in ruling that Mr. Huggins waived the search and seizure issue, the
Court of Special Appeals did not consider its recent decision in Madrid v. State, 247 Md.
App. 693 (2020), aff’d, 474 Md. 273 (2021), in which the Court did not find a waiver under
similar circumstances to those present here. In Madrid, the issue at the suppression hearing
was a pretrial statement that the defendant had made to a detective. Id. at 706. The State
argued that the defendant waived his right to challenge the suppression court’s ruling “by
stating at trial that the defense was not objecting to the prosecutor’s proposed use of the
pretrial statement in connection with the direct examination of [the detective].” Id. at 713.
After considering Rule 4-252(h)(2)(C), the Court of Special Appeals aptly stated:

       The rule clearly provides that the suppression court’s denial of the motion “is
       binding at the trial unless” (emphasis added) there is “a supplemental hearing
       or a hearing de novo” to relitigate the issue. Neither of those contingencies
       occurred in this case. The defendant did not move for a supplemental hearing
       or hearing de novo, and the court did not exercise its discretion to revisit or
       alter the denial of the motion to suppress the statement. Those were the cards
       the defendant was required to play with at trial. No further preservation of
       the arguments made in the pretrial suppression motion was necessary
       because Rule 4-252(h)(2)(C) expressly provides: “A pretrial ruling denying
       the motion to suppress is reviewable ... on appeal of a conviction.” The
       current language of the rule could not be more explicit. The result might be
       otherwise if the defendant moved first (i.e., before the prosecutor) to offer
       the evidence at trial; but that did not happen in this case. To the contrary,
       Madrid successfully objected to the admission of the transcript of the
       interview. By acquiescing in the suppression court’s ruling, and not objecting
       when the prosecutor proposed to play the recording for the jury and then have
       Detective Cruz translate the Spanish statements, Madrid did not waive the
       right to seek appellate review of the pretrial ruling pursuant to Rule 4-
       252(h)(2)(C).

Id. at 713-14. This Court granted certiorari, and in affirming denied the State’s request
that we refrain from addressing the merits of the suppression issue on the basis of lack of
preservation. See Madrid, 474 Md. at 322 (“In this case, we decline the State’s invitation


                                             19
       The State further relies on this Court’s opinion in Martelly v. State, 230 Md. 341,

343-48 (1963), in which we found that appellate review of the pretrial denial of the motion

to suppress was subsequently waived at trial when defense counsel stated “no objection”

when the evidence was offered for admission. Martelly however, was decided in 1963,

when the predecessor of Rule 4-252 neither required claims of unlawful search or seizure

to be made pretrial nor provided that a pretrial denial of such a motion was binding at trial

and preserved for appeal. Compare Md. Rule 4-252 with Rule 729(c) (1975), Rule 729(f)

(1975), and Rules Order dated January 31, 1977, 4 Md. Reg. 235 (1977). So, in Martelly,

the search and seizure issue had not been taken off the table prior to trial to the same extent

that it was here. Because Martelly was decided in the context of a Rule that was materially

different from the Rule applicable here, the State’s reliance on Martelly is misplaced.

       The State further contends that the Court of Special Appeals’s waiver finding

resulted from a straightforward application of Maryland law on affirmative waiver. The

State points to cases in which waiver was found based on trial counsel’s representation that

there was no objection or disagreement with the court’s action or ruling.12 However, none


to refuse to consider certain of Madrid’s contentions on the ground of lack of preservation
for appellate review.”).
       12
          Specifically, the State cites: Lopez-Villa v. State, 478 Md. 1, 4, 8 (2022) (finding
that the petitioner failed to preserve his objection to the court’s failure to ask voir dire
questions when he responded when the court asked after voir dire whether he missed any
questions defense counsel “previously objected to, which I will preserve for the record.”);
State v. Stringfellow, 425 Md. 461, 471 (2012) (finding that the defendant’s objection to a
voir dire question “went to the inclusion of prospective jurors on the jury selected
ultimately[,]” and therefore, he waived his objection when he accepted the jury panel
without qualification); Gilchrist v. State, 340 Md. 606, 618 (1995) (finding that a


                                              20
of those cases involved a comparable situation to the one we have here, where, under the

applicable rule, an objection was preserved pretrial and considered binding at trial, and

then was found to have been waived through some affirmative statement by counsel.

Rather, the State’s supporting cases generally involve failures to preserve the issue in the

first instance. These cases, therefore, do not provide meaningful guidance to us here.

       We are not foreclosing the possibility that, having fully preserved the issue under

Rule 4-252, words or actions taken by defense counsel could potentially result in a waiver

of the previously preserved search and seizure issue. But this is not such a case. Here,

defense counsel timely moved to suppress the evidence upon the filing of the first

indictment and did so again on the filing of the superseding indictment. At the hearing on

the latter, defense counsel emphasized Mr. Huggins’ intention to fully preserve the issue




defendant’s acceptance of second jury pool had no bearing on prior objections to first jury
pool, but stating that objecting to the inclusion of someone in the jury pool is waived when
thereafter the jury pool is accepted without qualification); Booth v. State, 327 Md. 142, 180
(1992) (finding that defense counsel waived any objection to the court’s instruction on
allocution when he advised “the court that [he had] no objection”); State v. Magwood, 290
Md. 615, 628 (1981) (finding that the defendant’s consent to a jury’s separation following
the submission of a case amounted to a waiver of his right to a sequestered jury); Logan v.
State, 289 Md. 460, 487 (1981) (finding that the defendant forfeited his right to object to
his counsel’s waiving his right to allocution by failing to raise the issue at trial); Canter v.
State, 220 Md. 615, 617 (1959) (finding that the defendant waived any challenge to a trial
judge’s charge of the jury by defense counsel stating “that he was satisfied with the charge
as given”); Brice v. State, 225 Md. App. 666, 679 (2015) (finding that, although the court
found that the defendant had waived his right to have certain voir dire questions asked, the
trial court abused its discretion in not permitting him to retract his waiver); Choate v. State,
214 Md. App. 118, 129-30 (2013) (finding that the defendant’s subsequent agreement to a
jury instruction waived his prior objection); Couser v. State, 36 Md. App. 485, 497 (1977),
aff’d, 282 Md. 125 (1978). But see Couser v. State, 282 Md. at 130 (finding that the
defendant did not waive his objection to the trial court’s denial of his right to view the
State’s jury dossier when he accepted the jury panel).

                                              21
when the court proposed incorporating the transcript and all exhibits from the initial case

into this case. And the court took pains to explain directly to Mr. Huggins that the issue

was fully preserved and that if he so chose, he would be able to obtain appellate review of

the court’s denial of his motion to suppress. Under these circumstances, Mr. Huggins was

entitled to the full benefit of the preservation provided under Rule 4-252.

                                     CONCLUSION

       Applying the plain language of Rule 4-252 and Rule 4-323 to the facts and

circumstances presented here, we hold that defense counsel did not waive Mr. Huggins’

right to appellate review of the circuit court’s denial of his motion to suppress when she

said “no objection” to the State’s request for admission of the subject evidence at trial. To

the extent that the holdings in Erman and Jackson, concerning preservation for appellate

review of a motion under Rule 4-252 are contrary to our holding here, the holdings in those

cases are overruled.

                                                  JUDGMENT OF THE COURT OF
                                                  SPECIAL APPEALS IS VACATED,
                                                  CASE REMANDED TO THAT
                                                  COURT FOR CONSIDERATION OF
                                                  MR. HUGGINS’ APPEAL ON THE
                                                  MERITS. COSTS TO BE PAID BY
                                                  RESPONDENT.




                                             22
The correction notice(s) for this opinion(s) can be found here:

https://mdcourts.gov/sites/default/files/import/appellate/correctionnotices/coa/59a21cn.pdf